IN THE COURT OF APPEALS OF IOWA

                                  No. 21-1269
                              Filed June 15, 2022


LINDA WOLFE, Individually and as Administrator for the Estate of JOHN B.
WOLFE, deceased, JAMES WOLFE, and JOSEPH WOLFE,
     Plaintiffs-Appellants,

vs.

SHENANDOAH MEDICAL CENTER, CONNIE M. SPENCER, and AKKAD
HAYSAM,
     Defendants-Appellees.
________________________________________________________________


      Appeal from the Iowa District Court for Page County, Craig M. Dreismeier,

Judge.



      Plaintiffs appeal the dismissal of a claim of negligent supervision against

Shenandoah Medical Center. AFFIRMED.



      Gregory G. Barnsten of Smith Peterson Law Firm, LLP, Council Bluffs, and

Christopher P. Welsh of Welsh & Welsh, PC, LLO, Omaha, Nebraska, for

appellants.

      Jennifer E. Rinden, Robert D. Houghton, Vincent S. Geis, and Nancy J.

Penner of Shuttleworth & Ingersoll, Cedar Rapids, for appellees.



      Considered by Bower, C.J., and Schumacher and Ahlers, JJ.
                                           2


BOWER, Chief Judge.

         James Wolfe died on October 28, 2017. On October 24, 2019, Linda Wolfe,

individually and as administrator of James Wolfe’s estate, and Joseph Wolfe

(collectively, “Plaintiffs”) filed a petition asserting claims of wrongful death and loss

of consortium due to the negligence of “all Defendants.”1 The factual allegations

state:

                13. Defendants had a duty to exercise reasonable care to
         diagnose and treat John B. Wolfe’s condition at the time of his
         hospitalization to ensure his health was cared for and that he was
         provided appropriate medical care as needed.
                14. Defendants were negligent and failed to follow the
         standard of care necessary to properly diagnose and treat John B.
         Wolfe’s condition and to release him from the hospital when his
         condition was not improving which resulted in his death on October
         28, 2017.
                15. As a result of the Defendants’ negligence and violations
         of the medical standards of care he had pain and suffering and died
         from a treatable health condition.

         Plaintiffs filed three certificates of merit pursuant to Iowa Code section

147.140 (2019) on February 28, 2020. The first certificate “regarding Jenifer

Deziel” states Jon G. Thomas, MD, certified “Defendants Jenifer Deizel and [SMC]

have breached the standard of care with respect to care and treatment provided

to John B. Wolfe.” A second certificate “regarding Connie M. Spencer” states

Jon G. Thomas, MD, certified “Defendants Jenifer Deizel [sic] and [SMC] have

breached the standard of care with respect to care and treatment provided to

John B. Wolfe.” The third certificate is by Emil R. Hayek, M.D., which states:

                1. I have been retained by the Plaintiffs for the purpose of
         reviewing the medical care provided to John B. Wolfe in October

1The named defendants were Shenandoah Medical Center (SMC), Connie M.
Spencer, Jenifer Deziel, Akkad Haysam, and Santosh Kumar. Plaintiffs dismissed
Deziel and Kumar as defendants.
                                          3


       20l7. This includes the evaluation, care and treatment provided by
       Dr. Haysam Akkad and other medical providers at [SMC].
              2. l am a medical doctor and specialize in the practice of
       cardiology. I am board certified in Cardiovascular Disease and
       Internal Medicine, Certification Board of Nuclear Cardiology and
       National Board of Echocardiography. I am familiar with the standard
       of care that a cardiologist must exercise in the evaluation, care and
       treatment of patients like John B. Wolf [sic].
              3. I have reviewed [Wolfe’s] medical records from [SMC],
       Adult Cardiac Rural Health Clinic, Todd Isaacson, M.D., and the
       Death Certificate. It is my opinion that the standard of care was
       breached by employees at [SMC], including Connie M. Spencer, L.P.
       and also Dr. Haysam Akkad [sic] in his evaluation, care, and
       treatment of John B. Wolf [sic].

       On April 23, 2021, SMC filed a motion for partial summary judgment and

motion to dismiss any assertion of negligent supervision against SMC on grounds

negligent supervision was not pled and no certificate of merit was filed with respect

to an independent claim of negligence against SMC. Plaintiffs resisted, arguing

that under Iowa’s notice pleading, a claim of negligent supervision is subsumed in

their claim of general negligence and they had substantially complied with

section 147.140.

       On June 24, 2021, the district court ruled in favor of SMC, noting “the only

factual allegations against Defendant SMC contained in Plaintiffs’ petition is

Plaintiffs’ allegation of ‘all Defendants’ negligence in care of Mr. Wolfe and the

acknowledgement of Defendant SMC as the employer of other Defendants.” The

court concluded, “[w]ith regard to Defendant SMC and the claim of negligent

supervision, the court finds no factual allegations that would give rise to a claim of

negligent supervision in the petition.” “SMC is not addressed individually and no

cause of action is alleged other than wrongful death and loss of consortium due to

‘all Defendants’ negligence.”
                                         4


       The court determined Plaintiffs neither pleaded negligent supervision as a

cause of action nor amended their petition to include the claim—even after

Plaintiffs’ expert amended his opinion and criticized the supervision of SMC and

after the motion to dismiss was filed.

       Moreover, Iowa Code section 147.140 requires that in any action against a

healthcare provider based upon alleged negligence and in which expert testimony

is needed to establish a prima facie case, plaintiffs must, “prior to the

commencement of discovery in the case and within sixty days of the defendant’s

answer, serve a certificate of merit affidavit signed by an expert witness with

respect to the issue of the standard of care and alleged breach of the standard of

care.” Iowa Code § 147.140(1)(a). Additionally, a separate certificate of merit

must be served on each defendant. Id. § 147.140(1)(c). Failure to substantially

comply with these requirements, “shall result, upon motion, in dismissal with

prejudice of each cause of action as to which expert witness testimony is

necessary to establish a prima facie case.” Id. § 147.140(6).

       Plaintiffs did not dispute SMC is a healthcare provider against which they

are bringing an action based on negligence. They argued expert testimony is not

required for the claim of negligent supervision because the concepts are within the

knowledge of a lay juror.     The district court disagreed.     The court observed

concepts of which a factfinder would have to be knowledgeable for a negligent

supervision claim included:

       the medical industry’s standards for supervision of a medical
       professional treating a patient with decedent’s condition; what is and
       is not acceptable in the supervision of said medical professional; an
       understanding of the patient’s condition and why particular actions
       are taken or not taken; an understanding of how actions and
                                         5


       procedures, whether taken or not taken, affect the patient’s
       condition; whether permitting or prohibiting those actions in their
       supervision constitutes negligence; and whether Defendant SMC’s
       adherence or deviation from this standard constitute negligence.
       Importantly, a layperson would also have to have sufficient
       comprehension of the situation to determine if and how the alleged
       negligent supervision did or did not cause or contributorily cause the
       injury. While this list is more exemplary and far from exhaustive, the
       court finds the establishing of negligent supervision against
       Defendant SMC is not within the knowledge of a layperson and
       requires expert testimony. As such, the court finds section 147.140
       governs and Plaintiffs are required to comply with the certificate of
       merit provisions.

       The district court found “it impossible for Plaintiffs’ expert to certify to a

degree of medical certainty that Defendant SMC had breached the standard of

care related to negligent supervision when the certificate only references the

‘incidents alleged in Plaintiffs’ Petition,’ and negligent supervision is noticeably

absent from Plaintiffs’ petition.”   The court ordered the negligent supervision

“cause of action is hereby dismissed with prejudice.”

       On July 6, Plaintiffs filed a motion to reconsider and a motion for leave to

file an amended petition to include a count of “negligent supervision & direct

negligence” against SMC. The court considered and rejected Plaintiffs’ motion to

reconsider. The court held the issue was adjudicated and found it “unnecessary

to consider Plaintiffs’ additional motion for leave to amend the petition” to include

a claim of negligent supervision and direct negligence against SMC.

       Plaintiffs appeal, contending the district court “abused its discretion in

denying Plaintiffs’ motion for leave to amend their petition.” The court writes that

because it was not reconsidering the earlier dismissal with prejudice, it was

“unnecessary to consider” the motion to amend. The court’s order than states,

“Plaintiff’s Motion for Leave to Amend Petition is DENIED.” While the court’s
                                           6


written ruling is less than clear, we presume the court did indeed consider the

motion for leave to amend and denied it.

       We review the court’s denial of the motion for leave to amend for an abuse

of discretion. See Daniels v. Holtz, 794 N.W.2d 813, 817 (Iowa 2010) (“Denial of

a motion to amend will only be reversed where a clear abuse of discretion is

shown.”).

       As noted above, the district court ruled SMC was entitled to dismissal of any

independent claim of negligent supervision, pointing out Plaintiffs’ failed to seek to

amend after their expert amended his opinion and criticized the supervision of

SMC and after the motion to dismiss was filed. Only after the dismissal did

Plaintiffs seek leave to amend the petition to add an independent claim of negligent

supervision against SMC.

       We note Plaintiffs do not claim any error in the underlying rulings the court

did make, which are consistent with our supreme court’s recent conclusions in

Struck v. Mercy Health Services-Iowa Corp., 973 N.W.2d 533, 541 (Iowa 2022)

(“[Plaintiff] is bound by the allegations actually pleaded within the four corners of

her petition. By alleging only ‘professional negligence’ claims and not filing a

certificate of merit, she effectively pleaded herself out of court.”).

       We find no abuse of the court’s discretion in denying Plaintiffs’ belated

motion for leave to amend. We therefore affirm.

       AFFIRMED.